This is a companion case to Willie Ashorn et ux., Appellants, v. Farmers Royalty Holding Company et al., Appellees, 149 S.W.2d 995, opinion in which is this day handed down affirming the judgment of the trial court therein.
The record in this case parallels that of the Ashorn in every respect and the briefs filed herein are virtual copies of the briefs filed in the Ashorn case.
The judgment of the trial court is therefore affirmed upon the same grounds set forth in the opinion in the Ashorn case.
Affirmed.